19 F.3d 11
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Marie M. McMAHON, Plaintiff Appellant,v.COUNTY COMMISSION OF MORGAN COUNTY;  J. Brown Norton;  T.E.Shufflebarger;  Glen R. Stotler;  Richard G. Gay;David H. Savasten;  Charles S. Trump,IV, Defendants Appellees.
No. 93-1180.
United States Court of Appeals, Fourth Circuit.
Submitted:  Oct. 27, 1993.Decided:  March 3, 1994.

Appeal from the United States District Court for the Northern District of West Virginia, at Clarksburg.  Irene M. Keeley, District Judge.  (CA-91-30-M-K)
Marie M. McMahon, appellant pro se.
Michael Douglas Lorensen, Bowles, Rice, McDavid, Graff & Love, Martinsburg, W.V., for appellees.
N.W.D.Va.
AFFIRMED.
Before PHILLIPS and WILKINS, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Marie McMahon appeals from the district court's orders denying her Fed.R.Civ.P. 59 motion and dismissing her complaint alleging that a fire service fee violated the West Virginia Constitution and the United States Constitution.  Our review of the record and the district court's opinions discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  McMahon v. Commission of Morgan County, No. CA-91-30-M-K (N.D.W. Va.  Nov. 27, 1992;  Jan. 15, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED